Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered.  Applicant has amended the claims to include “wherein the insulating layer includes an insulating material”.  Applicant has argued that Chabrol only teaches a body having an electrically insulating layer, but an insulating layer is not the same and cannot reasonably be onstrued as the first thin film encapsulating layer which is created by an encapsulation process.


Claims 1-2, 5-7 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chabrol et al (US 2018/0154152 A1)(“Chabrol”) in view of Zhao et al (US 2012/0074433 A1)(“Zhao”) and of Seymour (US 2009/0299167 A1) and of Stevenson et al (US 2008/0071313 A1)(“Stevenson”).
Chabrol discloses a method including for making an optoelectric probe (para. 0017)
Forming a first thin film encapsulation layer, as Chabrol discloses the body is electrically insulated (para. 0069),  on a probe shank, as Chabral discloses the probe has a longitudinal body (para. 0020)
Depositing a light emitting layer on the first electrode and the insulating layer, as Chabrol discloses polymer materials which are optical emitters (para. 0015),
Chabral is silent with respect to Depositing a first electrode in a first region on the first thin film encapsulation layer, depositing an insulating layer in a second region on the first thin film encapsulation layer, depositing a second electrode on the light emitting layer, and forming a second thin film encapsulation layer on the second electrode, and with respect to  the insulating layer includes an insulating material
Zhao, in the same field of endeavor of forming OLEDs in lamination layers (Abstract), discloses OLEDs with emission layer 510 and cathode layer 512 (Fig. 5),  and Zhao also discloses  forming holes in the cathode layer 512 by removing cathode layer material (para. 0033 and 0039) as shown in Fig. 5 in which a first direction is a direction perpendicular to the surface of the page of Fig. 5 and the second direction is parallel to the page of Fig. 5.  Zhao also discloses forming active layers on the electrode (para. 0030-00310 and  encapsulating the individual devices (para. 0005-0006), which are individual OLEDs.
Seymour, in the same field of endeavor of microelectrode biosensor (Abstract), discloses using resist as a maski over the shank of the probe to deposit parylene insulator to pattern the parylene by lift off for the number of desired layers of the insulator (para. 0054).
Stevenson, in the same field of endeavor of brain probes (para. 0003), discloses parylene coating is a biocompatible dielectric material (para. 0273).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zhao with the method disclosed by Chabrol in order to obtain the benefit taught by Zhao of protecting the devices and of ease of manufacturing (para. 0030-0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Seymour with the method disclosed by Chabrol in order to obtain the benefit of a low energy and low cost method of forming the layers .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used parylene as disclosed by Stevenson in the method disclosed by Chabrol in order to obtain the benefit of biocompatible material.
Re claim 2:  The combination of Chabrol and Zhao and Seymour and Stevenson  discloses organic light emitting material, as Zhao discloses organic light emitting material (para. 0030-0031).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 5:  The combination of Chabrol and Zhao and Stevenson and Seymour discloses depositing the insulating layer only in the second region such that only a region for the first electrode is opened on the first thin film encapsulation layer, as Zhao discloses openings  516 in the electrode layer 514 (para. 0030-0035) the openings 516 which are then filled with encapsulation by combining with Chabrol, as Chabrol discloses Forming a first thin film encapsulation layer, as Chabrol discloses the body is electrically insulated (para. 0069),  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 6:  The combination of Chabrol and Zhao and Stevenson and Seymour discloses vacuum deposition of the active OLED layer, as Zhao discloses vacuum deposition as Zhao discloses evaporation  (para. 0030), which is a disclosure of a vacuum method. The reasons for combining the references are the same as stated above in the rejection of claim 1. 
Re claim 7:  The combination of Chabrol and Zhao and Stevenson and Seymour discloses depositing the light emitting layer only on the first electrode without covering a contact line of the second electrode, as Zhao discloses the active layer 510 and second electrode does not cover the first electrode layer 504 (para. 0029 and Fig. 5).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 12:  Chabrol discloses a signaling electrode, as Chabrol discloses injecting radiation into the shank and diagnosing the operation of the device according to measurements of the injected radiation (para. 0046-0047).
Re claim 13:  Chabrol discloses a device including for making an optoelectric probe (para. 0017)
Forming a first thin film encapsulation layer, as Chabrol discloses the body is electrically insulated (para. 0069),  on a probe shank, as Chabral discloses the probe has a longitudinal body (para. 0020)
            A light emitting layer on the first electrode and the insulating layer, as Chabrol discloses polymer materials which are optical emitters (para. 0015),
Chabral is silent with respect to a first electrode in a first region on the first thin film encapsulation layer, depositing an insulating layer in a second region on the first thin film encapsulation layer, depositing a second electrode on the light emitting layer, and forming a second thin film encapsulation layer on the second electrode  and with respect to  the insulating layer includes an insulating material
Zhao, in the same field of endeavor of forming OLEDs in lamination layers (Abstract), discloses OLEDs with emission layer 510 and cathode layer 512 (Fig. 5),  and Zhao also discloses  forming holes in the cathode layer 512 by removing cathode layer material (para. 0033 and 0039) as shown in Fig. 5 in which a first direction is a direction perpendicular to the surface of the page of Fig. 5 and the second direction is parallel to the page of Fig. 5.  Zhao also discloses forming active layers on the electrode (para. 0030-00310 and  encapsulating the individual devices (para. 0005-0006), which are individual OLEDs.
Seymour, in the same field of endeavor of microelectrode biosensor (Abstract), discloses using resist as a maski over the shank of the probe to deposit parylene insulator to pattern the parylene by lift off for the number of desired layers of the insulator (para. 0054).
Stevenson, in the same field of endeavor of brain probes (para. 0003), discloses parylene coating is a biocompatible dielectric material (para. 0273).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zhao with the method disclosed by Chabrol in order to obtain the benefit taught by Zhao of protecting the devices and of ease of manufacturing (para. 0030-0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Seymour with the method disclosed by Chabrol in order to obtain the benefit of a low energy and low cost method of forming the layers .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used parylene as disclosed by Stevenson in the method disclosed by Chabrol in order to obtain the benefit of biocompatible material.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zhao with the method disclosed by Chabrol in order to obtain the benefit taught by Zhao of protecting the devices and of ease of manufacturing (para. 0030-0031).
Re claim 14:  The combination of Chabrol and Zhao and Stevenson and Seymour discloses organic light emitting material, as Zhao discloses organic light emitting material (para. 0030-0031).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 15:  Chabrol discloses a signaling electrode, as Chabrol discloses injecting radiation into the shank and diagnosing the operation of the device according to measurements of the injected radiation (para. 0046-0047).
Re claim 16:  The combination of Chabrol and Zhao and Stevenson and Seymour discloses the second region includes all regions except for the first region on the first thin film encapsulation layer, as  Zhao discloses Zhao, in the same field of endeavor of forming OLEDs in lamination layers (Abstract), discloses OLEDs with emission layer 510 and cathode layer 512 (Fig. 5),  and Zhao also discloses  forming holes in the cathode layer 512 by removing cathode layer material (para. 0033 and 0039) as shown in Fig. 5 in which a first direction is a direction perpendicular to the surface of the page of Fig. 5 and the second direction is parallel to the page of Fig. 5.  Zhao also discloses forming active layers on the electrode (para. 0030-00310 and  encapsulating the individual devices (para. 0005-0006), which are individual OLEDs.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zhao with the method disclosed by Chabrol in order to obtain the benefit taught by Zhao of protecting the devices and of ease of manufacturing (para. 0030-0031).
Re claim 17:  The combination of Chabrol and Zhao and Stevenson and Seymour  discloses depositing the insulating layer only in the second region such that only a region for the first electrode is opened on the first thin film encapsulation layer, as Zhao discloses openings  516 in the electrode layer 514 (para. 0030-0035) the openings 516 which are then filled with encapsulation by combining with Chabrol, as Chabrol discloses Forming a first thin film encapsulation layer, as Chabrol discloses the body is electrically insulated (para. 0069),  The reasons for combining the references are the same as stated above in the rejection of claim 1.

Claim 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over   Chabrol et al (US 2018/0154152 A1)(“Chabrol”) in view of Zhao et al (US 2012/0074433 A1)(“Zhao” )  and of Seymour (US 2009/0299167 A1) and of Stevenson et al (US 2008/0071313 A1)(“Stevenson”).  as applied to claim 1 above, and further in view of Yong et al (KR20070059877 (A))(“Yong”).
Chabrol in view of Zhao and Stevenson and Seymour  discloses the limitations of claim 1 as stated above.  Chabrol in view of Zhao and Stevenson and Seymour  is silent with respect to forming a fine pattern using photoresist and depositing metal on the fine pattern and forming the first electrode in the first region by using photoresist and by lift-off.
Yong discloses( in the Figures on pages 12-10 and 12-11  and page 5, lines 171 through to the bottom of the page and page 6, the first partial paragraph) of the Patent and in the translation provided with the IDS filed 12/7/2020)  depositing metal on the fine line pattern and forming the first electrode in the first region, as Yong discloses forming the patterns on the portions 220 which are on the second region where electrode is not formed, and by lift off metal patterns on the first region, as Yong also discloses other layers such as metal layers can be formed using the same method, as Yong discloses inorganic material such as for a thin film transistor, which is a disclosure that a metal layer can be used for forming a metal layer by lift off (second para. of page 6 of the translation provided with the IDS filed 12/7/2020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yong with the method disclosed by Chabron in view of Zhao and Stevenson and Seymour in order to obtain the benefit of the lift off technique which has the benefit of ease of manufacturing.
Re claim 4:  The combination of Chabrol and Zhao and Stevenson and Seymour discloses more than one photoresist layer, as Seymour discloses using resist as a maski over the shank of the probe to deposit parylene insulator to pattern the parylene by lift off for the number of desired layers of the insulator (para. 0054).  The reasons for combining the references are the same as stated above in the rejection of claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895